Citation Nr: 1131463	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  04-37 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted the Veteran's claim of entitlement to service connection for PTSD with an evaluation of 30 percent. The Veteran perfected a timely appeal of this evaluation to the Board.

In October 2007, the Veteran appeared and offered testimony in support of his claim before the undersigned member of the Board. The Veteran's testimony on that occasion has been transcribed and associated with his claims file.

The appeal was previously before the Board in December 2007, when it was remanded for additional development.  The appeal was returned to the Board in August 2009.  At that time, the Board increased the evaluation for the Veteran's PTSD to 50 percent, effective from January 25, 2008.  An evaluation in excess of 30 percent was denied for the period prior to January 25, 2008, and an evaluation in excess of 50 percent was denied for the period from January 25, 2008.  

The Veteran appealed the August 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court granted a Joint Motion for Remand, and the appeal was returned to the Board for action consistent with the Joint Motion.  The Board remanded this appeal for additional development in December 2010.  The additional development has now been completed, and the case has been returned for further review.  

The issue that was originally certified to the Board was entitlement to an initial evaluation in excess of 30 percent for PTSD.  As previously noted, the evaluation was increased to 50 percent from January 25, 2008 by the August 2009 Board decision.  However, in vacating the August 2009 decision, the Joint Motion did not specifically except the 50 percent increase.  Therefore, the issue will again be entitlement to an initial evaluation in excess of 30 percent for PTSD.  As will be seen below, this does not result in any harm to the Veteran. 


FINDINGS OF FACT

1.  Prior to January 25, 2008, PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms including a mildly depressed mood, chronic sleep impairment with weekly nightmares, occasional panic attacks, and mild memory loss.

2.  As of January 25, 2008, PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for PTSD prior to January 25, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Code 9411 (2010).

2.  The criteria for an initial disability rating of 50 percent for PTSD, but no more, effective January 25, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.130, Code 9411 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159 (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The record shows that the Veteran was provided with preadjudication VCAA notification in a November 2003 letter which contained the information required by C.F.R. § 3.159(b)(1) and Pelegrini.  Moreover, the Veteran was provided with additional VCAA notification in November 2004 that not only repeated the November 2003 notification but also provided information pertaining to the evidence required to support entitlement to an increased evaluation.  A March 2006 letter provided the veteran with the information pertaining to disability evaluations and effective dates as required by Dingess.  A January 2008 letter repeated the information contained in the November 2004 and March 2006 letters.

As the November 2004, March 2006, and January 2008 notices came after the initial adjudication of the claim, the timing did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated by the RO in February 2008, after proper VCAA notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

However, the Board notes that this appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, any failure in the duty to notify is harmless error.

The Board further finds that the duty to assist has also been met.  The December 2007 remand was in response to the Veteran's request for an additional VA examination, and this was accomplished in January 2008.  Previous VA examination reports are also in the claims folder, and all pertinent VA treatment records have been obtained.  The Veteran offered testimony before the undersigned Veterans Law Judge in October 2007 and before a RO hearing officer in February 2005.  The Veteran has indicated that he has no additional evidence to submit, and therefore the Board may proceed with consideration of his appeal.


Increased Evaluation

The Veteran contends that he is entitled to at least a 50 percent initial evaluation for his service connected PTSD.  He notes that he has held 8 or 9 jobs since discharge, and argues that the impairment in his ability to form social relationships that has resulted in three divorces and few friendships should be given greater consideration.

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life. 38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The Board notes that this issue involves the Veteran's dissatisfaction with the initial rating assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Entitlement to service connection for PTSD was established in the April 2004 rating decision on appeal.  The current 30 percent evaluation was assigned for this disability, effective from the October 27, 2003 date of receipt of the Veteran's initial claim for service connection.

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 30 percent evaluation is merited for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411.

The record indicates that the Veteran's initial treatment for PTSD was in November 2003.  It was noted that he was divorced on three occasions, and that he was working in sales.  He described a history of nightmares which would often leave him depressed for days.  The Veteran described himself as a loner.  He had hyperarousal and did not like people positioned behind him.  He admitted to periodic flashbacks when hearing helicopters and exaggerated startle response.  The Veteran described problems with anger which he believed may have cost him some jobs. He had problems with trust, even with family members.  On questioning, the Veteran denied a history of suicidal or violent acts.  He also denied feeling down, depressed or hopeless on a frequent basis during the past month, and also denied a loss of interest or pleasure in doing things.

On mental status examination, the Veteran was well groomed, well related, and had no psychomotor abnormalities.  His speech was normal, but his mood was dysthymic.  The Veteran's affect was congruent with his mood, and he was blunted and tearful when talking about the war in Iraq.  His thought process was coherent and goal-directed, and he denied perceptual disturbances, delusional material, and suicidal and homicidal ideations.  His sensorium was intact and he was oriented. Concentration was impaired and attention fair, and his memory was intact with good insight.  The diagnosis was PTSD, and his score on the Global Assessment of Functioning (GAF) was estimated to be 42.  Follow up treatment was planned.

A November 2003 VA mental health assessment was conducted approximately one week after the Veteran's initial presentation to the mental health clinic.  The Veteran reported flashbacks and other symptoms ever since his return from Vietnam.  He also reported problems with anger at work and with his family, as well as distancing himself from his family.  The Veteran also reported anhedonia, nightmares, intrusive thoughts, hypervigilance, emotional numbness, anger management problems and exaggerated startle response.  He also reported multiple signs and symptoms of anxiety.  However, the Veteran denied insomnia, feelings of hopelessness, and having extreme sadness.  He had not experienced substance abuse since leaving the military and there were no auditory or visual hallucinations.

December 2003 VA treatment records show that the Veteran was undergoing treatment for his PTSD.  He was not using psychiatric medications and expressed a discomfort in doing so.  He denied current suicidal or homicidal ideations.  The Veteran stated that he was in sales, and traveled on a weekly basis, which made it difficult to make appointments during the week.  Records dated from March 2004 to May 2004 show that the Veteran continued to be receive treatment on a regular basis.  He continued to be wary of medications and remained employed in sales.  A separate printout containing historical GAF scores notes that a GAF of 42 was assigned during this period on April 12, 2004.  

The Veteran submitted a VA PTSD questionnaire with an attached statement in April 2004.  He reported that he started having nightmares about two months after his return from Vietnam.  The Veteran noted that whenever he became uncovered and cold while he was asleep, it would trigger a nightmare.  He averaged two or three nightmares each month.  Afterwards, he would experience confusion, depression, anger, fear, guilt, and disorientation.  The Veteran added that it would take from one to three days to stabilize following each nightmare, and that he would also experience sleep problems for the next two or three nights.  The Veteran added that in addition to nightmares and sleep troubles, he experienced flashbacks, relationship problems, survival guilt, problems with loud noises and authority, depression, anger, concentration problems, isolation, difficulty understanding, anger management, and problems watching war movies. 

The Veteran was afforded a VA psychiatric examination in September 2004.  The claims folder was reviewed by the examiner.  The Veteran was noted to have been married and divorced on three occasions, and was not currently dating.  He was employed and was working in sales.  On examination, the Veteran complained of nightmares and sleep disturbances in which he would wake up feeling frightened.  He complained that it interfered with his work because he would become irritated and argue with his boss.  Nevertheless, it was noted that the Veteran had always had a good solid job.  He had good contact with reality, his verbal communication was well structured, and thought content was relevant and coherent.  His mental status was normal.  The diagnosis was PTSD.  The examiner opined that the Veteran's PTSD was mild to moderate in severity, but closer to the mild side.  The examiner added that this appeared to be a simple and routine case without complications.  There were no psychiatric manifestations, and no problems with alcohol or the law.  The Veteran was on medication for depression, but the examiner questioned whether or not it was necessary.  The GAF was estimated to be between 65 and 70.

The Veteran provided testimony to a decision review officer at the RO in February 2005.  He indicated that he had good days and bad days, which could be triggered by conversations with employers or former employers.  The Veteran also reported anger, isolation, and flashbacks.  He added that a nightmare would ruin his next two or three days by causing him to be depressed.  He said that these occurred two or three times a week.  The Veteran had been given medication to control his nightmares but did not use it.  When asked about thoughts of suicide, the Veteran said that they had returned during the last three months.  The Veteran was not currently working.  He had worked in insurance sales.  His jobs generally lasted for one or two years.  Over the last two years he reported having held three or four different jobs, but he generally became angry and quit these jobs whenever a manager tried to control him.  The Veteran had recently been forced to sell his home and move in with family.  He noted that when he was employed his mind was able to concentrate on work.  If he was not employed, his mind would wander and he would have thoughts about dying so as not to be a burden to his family.  The Veteran reported a good relationship with his family but he still experienced a desire for isolation.  The Veteran reported having some treatment from the VA, but none since September 2004.  Finally, the Veteran provided reasons as to why he believed that the VA examiner who had conducted his most recent psychiatric examination had asked inappropriate or inadequate questions, so that the results were not an accurate description of his condition.  See Transcript. 

At the October 2007 hearing, the Veteran testified that he believed his 2004 examination was inadequate.  He said that certain smells or noises could trigger memories of Vietnam, which would lead to flashbacks and nightmares about one to three times a week.  The Veteran also stated that he experienced depression, although this was not continuous.  He was not employed in a salaried position but was working 30 to 35 hours a week for a non-profit organization.  The Veteran reported that he felt isolated from other people and had trouble interacting.  He believed his symptoms had become more frequent since his last examination.  He stressed that his PTSD had resulted in three failed marriages and many other failed relationships.  The Veteran also noted that while he had held a number of good jobs, he had experienced problems maintaining those jobs.  See Transcript.

The Veteran underwent an additional VA examination in January 2008.  The claims folder and electronic record were reviewed.  He was noted to have been unemployed for the past two years, although he worked for a Chamber of Commerce on a mostly volunteer basis and received a little compensation.  He had also sold his house and moved in with a sister since the last examination.  The Veteran stated that he was dealing with his symptoms but that they seemed worse at times.  He reported that his worse symptom was anger, and he also experienced flashbacks.  He had nightmares about Vietnam every week and a half, as well as intrusive thoughts.  The Veteran reported feeling depressed much of the time but believed he did a good job of hiding it.  He was tearful when describing his depression.  The Veteran reported middle insomnia and got about 4 to 5 hours of sleep.  He had no problems with alcohol, drugs, or the law.  The Veteran had been employed in sales, and his longest job had lasted for 8 or 9 years.  There were multiple other jobs for shorter terms and the last job had been for two and a half years.  He had never been fired but had left due to anger and frustration.  He denied missing significant amounts of work due to mental health issues.  The Veteran reported having a number of friends but no close bonds, and he did not trust people other than his family.  He reported three marriages and believed his PTSD contributed to their demise due to his problems with anger and bonding.  He had attended church until recently.

On mental status examination, the Veteran was well groomed and articulate.  His social skills were fair to poor, but his thought process was logical, coherent, and relevant.  His affect was somewhat pressured.  He became tearful when discussing his depression but did not show significant emotion when discussing his stressors.  He was well oriented and his reasoning and judgment were fair.  The Veteran displayed mild problems with concentration and memory.  His long term memory was fair.  The Veteran reported his psychological symptoms included nightmares and anxiety, and he had experienced a total of three panic attacks.  He reported anger and irritability but was able to control these symptoms.  He showed signs of some manic symptoms but did not meet the criteria for a bipolar disorder.  He mainly reported a mildly depressed mood at times with some crying spells and lack of interest in life.  He did not describe clear psychotic symptoms but did show recurrent themes of feeling persecuted and depressed.  He reported previous suicidal thoughts about 6 to 8 times in his life but no homicidal ideations.  The Veteran had close relationships with his family but did not have close relationships with his friends due to a reported lack of trust.  His PTSD symptoms likely contributed to his divorces and he experienced difficulty in maintaining employment for long periods.  Other symptoms included hypervigilance and exaggerated startle response.  The diagnoses included PTSD and adjustment disorder with depressed mood.  The GAF was estimated to be 55. The examiner opined that the Veteran's PTSD had worsened since his last examination and that his degree of functioning was worse.  However, the examiner also noted that the Veteran's psychological testing was suggestive of an exaggeration of symptoms.

The Veteran's most recent VA examination was conducted in January 2011.  The claims folder was reviewed by the examiner.  The Veteran had not been receiving mental health treatment from the VA during the review period.  He reported that he had always worked in sales.  His longest job had lasted eight or nine years, and he had held multiple other jobs for shorter terms.  The last job was for about two and a half years.  The Veteran had not worked during this review period, but he attributed this to his age and the economic condition.  He was divorced, but had good relationships with a step-daughter, grandchildren, and his siblings.  However, the Veteran reported that he tended not to trust them and to keep his distance, which he blamed on his PTSD.  He did not report any close friendships, but would occasionally spend time with acquaintances and old business associates.  The Veteran denied a history of assaults or suicide attempts. 

On mental status examination, the Veteran had no impairment of thought process or communication, and no delusions or hallucinations.  He made appropriate eye contact and was cooperative.  The Veteran reported fleeting suicidal thoughts but there was no plan or intent at any time.  His hygiene and ability to perform the activities of daily living were intact.  The Veteran was oriented and reported that his memory was average.  He denied obsessive or ritualistic behavior that interfered with routine activities, and he denied panic attacks.  The Veteran's speech was normal.  The Veteran reported experiencing depression of a six or seven on a scale to ten about two or three times each week.  He had anxiety of a seven or eight on a scale to ten about three or four times each week.  The Veteran reported that he could be verbally aggressive when irritable.  He slept between three and a half and four and a half hours each night, and attributed his poor sleep to uncertainty.  Other symptoms specific to his PTSD included distressing dreams, efforts to avoid thoughts and feelings that reminded him of his trauma, diminished interest in activities, feelings of detachment, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle responses.  The diagnosis was PTSD.  The Veteran's score on the GAF was 50.  His family relationships were limited by inability to trust and bond, and his social relationships were limited by avoidance of crowds, hypervigilance, and irritability around people.  The examiner summarized the Veteran's PTSD by saying that there was reduced reliability and productivity due to PTSD symptoms, although the inability to work was not attributed to PTSD.  

After careful consideration of the Veteran's contentions and testimony and of the medical evidence, the Board continues to be unable to find that entitlement to an initial evaluation in excess of 30 percent for PTSD prior to January 25, 2008, is warranted.  The Veteran demonstrated few if any of the symptoms required for a higher evaluation during that period.  

The Veteran's symptoms as reported in his medical records such as the November 2003 examinations, 2004 treatment records, and the September 2004 examination included anger and problems with authority at work, nightmares and sleep problems, and problems with bonding and trust that have damaged his marriages and other social relationships.  He also experienced some depression and mild problems with concentration and memory.  These symptoms are consistent with the Veteran's own description of his symptoms in his April 2004 VA PTSD questionnaire, in which he indicated that his chief symptoms were two or three nightmares each month, which would in turn trigger two or three days of depression, anger, and confusion.  There were no other symptoms in this questionnaire that were not previously described in the medical records.  The Veteran once again described his nightmares and the effect they subsequently have on him during the following two or three days at the February 2005 hearing.  

Other symptoms more specific to PTSD included hypervigilance and flashbacks.  When asked about suicidal thoughts at the February 2005 hearing, the Veteran indicated that he had experienced these initially, after which they went away, but said they had recently returned.  He then changed the subject, but later noted that he entertained thoughts about dying so that he would not be a burden to his family.  Although the Board is unable to determine from this description whether or not these constitute suicidal thoughts and, if so, at what frequency, the Board also notes that the Veteran later indicated at the January 2008 examination that he had experienced suicidal thoughts about 6 to 8 times in his life.  However, there was no evidence of recent suicidal thoughts, and the Veteran denied having such on all previous examinations.  There is no evidence that the Veteran's anger has ever led to homicidal ideations, or the periods of violence or impaired impulse control noted in the criteria for a 70 percent evaluation.

As for the criteria that are specific to a 50 percent evaluation, none of the examination reports have reported a flattened affect.  His speech has been normal on every examination.  The only examination to note panic attacks was the January 2008 examination.  However, he reported a total of three, which does not equate to the panic attacks of more than once a week that are part of the symptomatology for 50 percent.  There is no indication that the Veteran has difficulty in understanding complex commands.  The examinations have shown mild memory loss, but this is contemplated by the criteria for a 30 percent evaluation and does not rise to the impairment of short and long term memory in which only highly learned material is retained described in the 50 percent criteria.  There is no evidence of impaired abstract thinking, but some disturbances of mood were noted.  There is also evidence of difficulty in establishing and maintaining effective work and social relationships, although the Veteran has a good relationship with his family, has some friends, was employed until approximately January 2006, and continued to work on a mostly volunteer basis for 30 to 35 hours a week as late as January 2008.

On the other hand, the Veteran is noted to function normally with normal behavior, self-care, and conversation.  He has depression, but all examiners including the January 2008 examiner have described it as mild.  He has some anxiety and feelings of persecution which could be interpreted as suspiciousness.  The Veteran has sleep impairment but still manages to get four or five hours of sleep each night with nightmares on approximately a weekly basis.  His memory and concentration problems have never been described as greater than mild, and he has experienced a total of three panic attacks since the onset of his disability.  The Board finds that these symptoms prior to January 25, 2008, much more nearly resemble the criteria and resulting impairment required for the 30 percent evaluation than those for the 50 percent or 70 percent rating.  38 C.F.R. § 4.130, code 9411.

In reaching this decision, the Board has considered that the Veteran was assigned GAF scores of 42 in November 2003 and again in April 2004.  He was later estimated to have a GAF of between 65 and 70 in September 2004. 

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV).  

The Board notes that although the GAF scores are evidence that must be considered, they are not definitive.  Instead, it is the level of impairment that results from the symptoms described in the evidence, as applied to the rating criteria, which control.  See 38 C.F.R. § 4.130, Code 9411.  

In this case, as discussed above, the symptoms described by the November 2003 and April 2004 examiners who assigned the GAFs of 42 simply do not comport with the criteria for an evaluation of 50 percent or more.  While a GAF of 42 should represent serious symptoms such as suicidal ideations, severe obessional rituals, having no friends, or not being able to keep a job, the Board notes that the Veteran denied suicidal ideations to the November 2003 examiner who first assigned the GAF of 42.  He maintained some friends and continued to be employed at the time of both the November 2003 and April 2004 examinations.  The symptoms that were reported by these two examiners and included in the discussion above do not more nearly resemble those for a 50 percent or higher evaluation.  

The January 2008 examiner, however, opined that the Veteran's disability had worsened.  The Board notes that the Veteran's symptoms do appear worse than those noted in November 2003 or September 2004, and although some exaggeration of these symptoms was suspected, it is reasonable to conclude that there has been an actual increase in severity of the PTSD.  Accordingly, the Board finds that a 50 percent evaluation, but no higher, is warranted as of the date of the VA examination that initially noted the increase in severity, which is January 25, 2008.  The benefit of the doubt is resolved in the Veteran's favor.  

Entitlement to an evaluation in excess of 50 percent has been considered, but the Veteran has not displayed the necessary criteria for a 70 percent rating.  In fact, the January 2011 examination was negative for nearly every symptom listed in the70 percent criteria, including suicidal ideations, obessional rituals, abnormal speech, near continuous depression or anxiety of such severity that the Veteran has difficulty functioning, impaired impulse control that results in unprovoked irritability with periods of violence, spatial disorientation, and neglect of hygiene.  The Board is cognizant of the fact that it is not this list of symptoms themselves, but they impairment they produce that governs whether a 50 percent or a 70 percent evaluation is assigned.  However, while the Veteran is no longer employed, he attributed this to his age and factors other than PTSD.  He is also able to maintain relationships with his family and some acquaintances.  The January 2011 examiner specifically states that the Veteran's disability results in reduced reliability and productivity, which are the criteria for a 50 percent evaluation.  38 C.F.R. § 4.130, Code 9411.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case. 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board notes that the Veteran has not displayed any symptomatology that is not contemplated in the rating schedule.  The psychiatric symptoms reported by the Veteran and described on examination are those that are listed in the rating criteria.  There is no objective evidence that the Veteran's service connected PTSD presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The Veteran denied missing significant amounts of work at the January 2008 examination.  He is no longer employed, but notes that this is not due to his PTSD.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to January 25, 2008, is denied.

Entitlement to an initial disability rating of 50 percent for PTSD as of January 25, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


